                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

PERRY CLINE, on behalf of himself
and all others similarly situated,
                       Plaintiff,

V.                                                    Civil Action No. 6:17-cv-313-JAG


SUNOCO,INC.(R&M),and,
SUNOCO PARTNERS MARKETING
& TERMINALS, L.P.,
                       Defendants.


                                             ORDER


        This matter comes before the Court on the defendants' motion to stay. (Dk. No. 131.) For

the reasons stated in the accompanying Opinion, the Court DENIES the motion.

        It is so ORDERED.


        Let the Clerk send a copy of this Order to all counsel of record.




Date:        October 2019
                                                    John A. Gibney, Jr.
Richmond, VA                                        United States District /ud^e
